Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to the amendment filed on 12/21/2020. As directed by the amendment: claims 1-29 have been amended, no claims have been withdrawn, no claims have been cancelled, and no new claims have been added.  Thus, claims 1-29 are presently under consideration in this application.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim limitations “scanning means to” in Claims 1 and 18, “closing means“ in Claims 8 and 23, and “a drive means” in Claims 11 and 26 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a term “means” coupled with functional language “to” without reciting sufficient structure to achieve the function.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 8, 11, 18, 23, and 26 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Paragraphs (0002 and 0016) disclose scanning means to move said energy beam over the powder layers.
Paragraph (0009) discloses to this end, said apparatus works in combination with a module that can be integrated into and removed from the build chamber, where the apparatus contains the powder dispenser, the transport unit and the scanning means, while said module contains the build platform, the overflow tank and the reservoir. Said reservoir features a powder line that can be connected to said transport unit.
Paragraph (0044) discloses in addition, for each of the energy beams 7, the system features scanning means 9 that enable movement of the beams 7 over the successive powder layers so that the point of incidence of the beam moves over the relevant powder layer according to said pattern. Said scanning means 9 comprise one or more galvanometers, for instance.
Paragraph (0045) discloses the laser sources 8 and corresponding scanning means 9 are mounted outside of the build chamber 2.
Paragraph (0086) discloses here, the laser beam 7 is controlled by the scanning means 9 so that the point of incidence of the laser beam 7 is moved onto the powder layer to obtain a cross- section of the product 3 being manufactured.
Paragraph (0087) discloses in the meantime, said laser beam 7 is reactivated and the scanning means 9 move it over the last powder layer applied in order to manufacture a subsequent contiguous cross-section of the product 3.
Paragraph (0050) discloses according to the embodiment of the module 11 shown in the figures, said opening 16 can be closed, which means this is fitted with closing means 17. Thus, the closing means 17 can keep used powder separate from fresh powder that is present in the reservoir 12. 
Paragraph (0012) discloses preferably, said module contains a coupling that is connected to the platform and that can be connected to the drive means of said apparatus, where these drive means enable vertical movement of said platform by means of this coupling.
Paragraph (0069) discloses more specifically, this coupling can be 
connected to the drive means of said apparatus 1 that can be moved along a 
vertical axis. Thus, these drive means enable vertical movement, via this 13Attorney Docket No. USA.611coupling, of the entire unit comprising said coupling plate 34, the horizontal arm 33 and the vertical arm 31 together with the build platform 4.
	Paragraph (0080) discloses thus, when the module 11 is placed in the apparatus, said protrusion 38 from the coupling plate 34 is connected to the drive means of the device. These drive means therefore allow the coupling plate 34, along with the build platform 4, to move on the vertical axis after the module 11 is placed in the apparatus.
	Paragraph (0092) discloses once the cover 42 has been placed on the module 11 in this way and the powder line 23 has been closed, the pressure in the build chamber 2 is adjusted so that it is practically the same as the pressure outside of the apparatus 1. Next, the door of the build chamber 2 is opened and the module 11 is detached from the drive means and removed from the build chamber 2.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, recites the limitation "these layers" at line 3 in the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear and indefinite to the relationship between “these layers” and “successive powder layers” at  essential structural cooperative relationships between the two are suggested. Furthermore, it is unclear and indefinite to the relationship between “said layers” at line 16 and “successive powder layers” at line 2 or  “contiguous interconnected layers” at lines 4-5 and to whether they are the same or different. Further clarification is required to either further differentiate (said layers) or provide proper antecedent basis.
In claim 9, it is unclear and indefinite to the relationship between “this build surface” at lines 5-6 and “a build surface” as the one recited in the preceding claim 1 at line 10 and to whether they are the same or different. Further clarification is required to either further differentiate (this build surface) or provide proper antecedent basis. If it is, then "the" or "said" should be used, i.e. “the build surface).  If it is not, then essential structural cooperative relationships between the two are suggested.
Claim 18 recites limitation "powder” at line 16 renders the claim indefinite. It is unclear for whether this “powder” is the same as the one recited at line 2. If it is so, then "the" or "said" should be used, i.e. “the powder”.  If it is not, then essential structural cooperative relationships between the two are suggested.  Furthermore, it is unclear and indefinite to the relationship between “said layers” at line 16 and “successive powder layers” at line 5 and to whether they are the same or different. Further 
Claim 25 recites limitation "powder” at line 4 renders the claim indefinite. It is unclear for whether this “powder” is the same as the one recited in the preceding claim 18 at line 2. If it is so, then "the" or "said" should be used, i.e. “the powder”.  If it is not, then essential structural cooperative relationships between the two are suggested.
Claims 2-8, 10-17, 19-24 and 26-29 are also rejected because each claim depends on rejected claims 1 and 28.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14, 18-27, and 29 rejected under 35 U.S.C. 103 as being unpatentable over De Pena et al (US 20180229301 A1) in view of OKAMOTO et al (US 20150266239 A1).
Regarding claim 1, De Pena et al discloses a system (see figure 1, i.e. an additive manufacturing apparatus) for layered manufacture of a three-dimensional product 50 (fig. 2b, i.e. an object) based on a powder (¶ 0003, i.e. powder material, paste material, slurry material or liquid material), where successive powder layers (i.e. layer-by-layer) are covered by an energy beam 42 (fig. 1) in order to melt said powder in these layers in whole or in part and subsequently to solidify or sinter it to create contiguous interconnected layers of the product (abstract; ¶ 0001, 0053), with
an apparatus 10 (fig. 1) that contains a build chamber 24 (fig. 1, i.e. the building compartment) in which said product is manufactured (¶ 0054),
a vertically movable build platform 20 (fig. 1),
a powder dispenser 32 (fig. 1, i.e. a roller unit) for application of said successive powder layers (i.e. layer-by-layer) on the build platform in a build surface (i.e. the surface of the build platform 20), where the powder dispenser is configured to be moved back and forth over the build surface along the dispensing direction (¶ 0057-0058, 0062),
a reservoir 22 (fig. 1, i.e. storage compartment) intended for powder that is used to create said layers,
a transport unit 30 (fig. 1) to transport said powder upwards from the reservoir 22 (fig. 1, i.e. storage compartment),
scanning means 40 (fig. 1, i.e. an x-y scanning mirror) to move said energy beam over the powder layers in the build chamber 24 (fig. 1, i.e. the building compartment), 
wherein said apparatus 10 (fig. 1) works in combination with a module 12 (fig. 1, i.e. the integrated build and material supply) that is integrable into and removable from 
Regarding Claim 18, De Pena et al discloses all the limitations of the claimed invention as set forth above in claim 1 (same features) including a vertical tube (i.e. the sleeve of the piston 26) with a top edge that extends into a horizontal build surface (i.e. the surface of the build platform 20), where a vertically movable build platform is provided in the vertical tube (¶ 0055).
De Pena et al discloses all the limitations of the claimed invention as set forth above, except for at least an overflow tank that features an opening that lets out onto said build surface for removal of the powder from the build surface to the overflow tank.
However, OKAMOTO et al teaches at least an overflow tank 7 (fig. 2, i.e. recovery units) that features an opening that lets out onto said build surface for removal of the powder (11) from this build surface to the overflow tank (¶ 0021). Therefore, it 
With respect to claim 2, De Pena et al in view of OKAMOTO et al discloses the limitations of the claimed invention as set forth above of which De Pena further discloses wherein said powder dispenser 32 (fig. 1, i.e. a roller unit) is located in the build chamber 24 (fig. 1, i.e. the building compartment).
With respect to claim 3, De Pena et al in view of OKAMOTO et al discloses the limitations of the claimed invention as set forth above of which De Pena further discloses wherein said module 12 (fig. 1, i.e. the integrated build and material supply) contains said powder dispenser 32 (fig. 1, i.e. a roller unit).
With respect to claims 4 and 19, De Pena et al in view of OKAMOTO et al discloses the limitations of the claimed invention as set forth above of which De Pena further discloses wherein said build platform 20 (fig. 1) extends above said reservoir 22 (fig. 1, i.e. storage compartment).
With respect to claims 5 and 20, De Pena et al in view of OKAMOTO et al discloses the limitations of the claimed invention as set forth above of which De Pena further discloses wherein a vertical projection of the build platform 20 (fig. 1) extends within a perimeter of a vertical projection (see figures 2a-c) of the reservoir 22 (fig. 1, i.e. storage compartment).
claims 6 and 21, De Pena et al in view of OKAMOTO et al discloses the limitations of the claimed invention as set forth above of which OKAMOTO further discloses wherein said opening (not labeled, see figures) of the overflow tank 7 (fig. 2, i.e. recovery units) extends at least over a width (not shown) of the build platform 3 (fig. 1, i.e. a stage) transverse to said dispensing direction.  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such opening dimension as set forth above, as suggested and taught by OKAMOTO, for the purpose of preventing the excessive amount of composition from adversely affecting the production of the three-dimensional structure (¶ 0029).
With respect to claims 7-8 and 22-23, De Pena et al in view of OKAMOTO et al discloses the limitations of the claimed invention as set forth above of which OKAMOTO does not specifically discloses wherein said overflow tank lets out onto said reservoir; and wherein said overflow tank lets out onto said reservoir, via a closable opening, fitted with closing means.  However, wherein said overflow tank lets out onto said reservoir; and wherein said overflow tank lets out onto said reservoir, via a closable opening, fitted with closing means are known in the art.  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such outlet feature so that build materials can be directed to the storage compartment 22 (fig. 1 of De Pena’s reference) in order to reprocess, as suggested and taught by De Pena, for the purpose of adapting to store said build material for forming said object (50) are integrated in the same physical space or volume (¶ 0013 of De Pena).
claims 9-10 and 24-25, De Pena et al in view of OKAMOTO et al discloses the limitations of the claimed invention as set forth above of which De Pena further discloses wherein said module 12 (fig. 1, i.e. the integrated build and material supply) contains a vertical tube 26 (fig. 1, i.e. a piston) with a top edge that extends into said build surface (i.e. the surface of the build platform 20) in which said platform is configured to be moved practically exactly into the tube between a start position, wherein the surface of the platform extends into said build surface or to a short distance below the build surface, and a final position located under this start position; and wherein between said start position and said final position, and in the vicinity of the latter, said tube has at least an opening that lets out onto said reservoir and that enables powder to flow from the tube  to the reservoir (¶ 0055, 0059, 0064).
With respect to claims 11-12 and 26-27, De Pena et al in view of OKAMOTO et al discloses the limitations of the claimed invention as set forth above of which De Pena further discloses wherein said module 12 (fig. 1, i.e. the integrated build and material supply) contains a coupling 30a, 30b (fig. 2a-c, i.e. the screw drives) that is connected to said platform 20 (fig. 2a) and is configured to be connected to a drive means 46 (fig. 2s, i.e. a drive mechanism) of said apparatus 10 (fig. 1), wherein the drive means 46 (fig. 2s, i.e. a drive mechanism) enable vertical movement of said platform via the coupling (¶ 0024, 0038, 0040, 0055, 0059, 0063); and wherein the module 12 (fig. 1, i.e. the integrated build and material supply) contains at least a vertical guide rail 26 (fig. 1, i.e. a piston) along which said coupling can be moved (¶ 0024, 0063-0064).
With respect to claims 14 and 29, De Pena et al in view of OKAMOTO et al discloses the limitations of the claimed invention as set forth above of which De Pena .

Claims 13 and 28 is rejected under 35 U.S.C. 103 as being unpatentable over De Pena et al (US 20180229301 A1) in view of OKAMOTO et al (US 20150266239 A1) as applied to claims 1 and 18 above, and further in view of Uckelmann et al (US 20130108726 A1).
Regarding claims 13 and 28, De Pena et al in view of OKAMOTO et al discloses all the limitations of the claimed invention as set forth above, except for wherein said module contains an overflow groove, extending parallel to said dispensing direction, that lets out onto said build surface and is connected to the overflow tank.
However, Uckelmann teaches wherein said module contains an overflow groove 34 (fig. 1a, i.e. a collection device/tray), extending parallel to said dispensing direction, that lets out onto said build surface (21) and is connected to the overflow tank (¶ 0188-.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over De Pena et al (US 20180229301 A1) in view of OKAMOTO et al (US 20150266239 A1) as applied to claims 1 and 18 above, and further in view of CHIVEL (US 20160339639 A1).
Regarding claims 15-17, De Pena et al in view of OKAMOTO et al discloses all the limitations of the claimed invention as set forth above, except for (Claim 15) wherein said transport unit is provided to transport the powder from said reservoir to a screening device to separate the powder with a screen into a production fraction, which is suitable for the manufacture or said product, and a rejected fraction; (Claim 16) wherein said screen is mounted over a hopper so that said production fraction is collected in the hopper; and (Claim 17) wherein the hopper is fitted with a dosing valve to move a controlled quantity of the powder from the hopper to the powder dispenser.
However, CHIVEL teaches wherein said transport unit 24 (fig. 2) is provided to transport the powder 2 (fig. 2) from said reservoir 17 (fig. 2) to a screening device 21 (fig. 2, i.e. a system for separation by sieving) to separate the powder with a screen into a production fraction (¶ 0039), which is suitable for the manufacture or said product, and a rejected fraction (i.e. removing unsintered powders) (¶ 0019); wherein said screen is mounted over a hopper 22 (fig. 2, i.e. container of separated powders) so that said  wherein the hopper is fitted with a dosing valve to move a controlled quantity of the powder from the hopper to the powder dispenser 27 (fig. 2, i.e. powder feeding container) (abstract; ¶ 0029, 0032, 0038-0039). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such screening/sieving device as set forth above, as suggested and taught by CHIVEL, for the purpose of separating powders according to particle diameters and different materials (¶ 0014).

Response to Amendment
Applicant’s amendments to the claims have overcome the Claim Objections from previous Office Action.  However, the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections and Claim Interpretation have not overcome from previous Office Action. 

Response to Arguments
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive.
Applicant argues on page 10 of the REMARKS that “The transport unit of Applicant’s invention is separate from the recited module and becomes connected to the module when the module is placed into the build chamber.”
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies The transport unit of Applicant’s invention is separate from the recited module and becomes connected to the module when the module is placed into the build chamber) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant also argues on page 11 of the REMARKS that “In contrast with De Pena, the build bucket 12 (equated by the Office Action to Applicant’s module) self-contains a transport unit 30 (see FIG. 2b and paragraph [0057] of De Pena for example. Therefore, there can be no powder line configured to be connected to a transport unit. This aspect of Applicant’s recited claim 1 is completely missing from the cited art either alone or in combination. Therefore, the Applicant considers claim 1 to be allowable over De Pena and OKAMOTO.”
In response to applicant’s argument as set forth above, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Examiner respectfully disagrees because De Pena discloses where said reservoir 22 features a powder line (¶ 0037, i.e. a transport channel formed in the side walls 14 including a screw drive 30a, 30b and/or a conveyor belt and/or a pump to move build material(s)) that is configured to be connected to said transport unit 
Therefore, the combination of De Pena in view of OKAMOTO fully meets all the claimed limitations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827.  The examiner can normally be reached on Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/KET D DANG/Examiner, Art Unit 3761 

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761